COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Willis and Bray
Argued at Norfolk, Virginia


DAVID THOMAS DIAZ

v.          Record No. 0912-94-1          MEMORANDUM OPINION * BY
                                       JUDGE JERE M. H. WILLIS, JR.
COMMONWEALTH OF VIRGINIA                       MAY 23, 1995


         FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                   Kenneth N. Whitehurst, Jr., Judge
            Andrew G. Wiggin (Office of the Public
            Defender, on brief), for appellant.

            Robert H. Anderson, III, Assistant Attorney
            General (James S. Gilmore, III, Attorney
            General, on brief), for appellee.



     David Thomas Diaz contends that the trial court erred in

allowing the Commonwealth to introduce evidence of prior

convictions during the trial of an indictment for concealment of

merchandise.    We find no error and affirm the judgment of the

trial court.

     Diaz was indicted on a felony charge of concealment, third

offense, pursuant to Code § 18.2-104(b).    At trial, the

Commonwealth introduced certified copies of two prior

convictions.    These were admitted into evidence over the

objections of defense counsel.

     Diaz first contends that Code § 18.2-104(b) permits

evidence of prior convictions only when the trial is on a warrant

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
or information.   The statute, as written at the time of his

trial, did not use the word "indictment."   Diaz argues that Code

§ 18.2-104 is a penal statute and "must be strictly construed

against the state and limited in application to cases falling

clearly within the language of the statute."    Swinson v.

Commonwealth, 16 Va. App. 923, 927, 434 S.E.2d 348, 350 (1993).

     We find Diaz's argument untimely under Rule 3A:9(b) and (c).

 Rule 3A:9(b) requires "objections based on defects in the

institution of the prosecution . . . must be raised by motion

within the time prescribed by paragraph (c) . . . ."   Paragraph

(c) requires that the motion "shall be filed or made before a

plea is entered and, in a circuit court, at least 7 days before

the day fixed for trial."   Rule 3A:9(c).   Diaz's contention

addresses the sufficiency of an indictment as a vehicle charging

the felony of third offense concealment of merchandise.      Thus,

his argument asserts a defect in the institution of the

prosecution.   Because Diaz did not assert this objection until

the day of trial, his assertion was untimely.
     Diaz next contends that the two prior convictions were not

elements of the crime charged.    He cites Woodson v. Commonwealth,
16 Va. App. 539, 431 S.E.2d 82 (1993), in support of this

contention.    Woodson did not concern third offense concealment of

merchandise, but rather the enhanced penalty for recidivist petit

larceny.   In Woodson, we said "[t]he defendant's previous

convictions of larceny are not elements of the offense for which



                                 - 2 -
he was convicted," but were "evidence which, if believed,

enhances the punishment for the petit larceny for which he was on

trial."   Id. at 540, 431 S.E.2d at 83.

     Diaz was not charged with misdemeanor concealment.     He was

charged with concealment, third offense, which is a felony.     To

convict him, the Commonwealth was required to prove he had

committed two previous larceny crimes.    See Webb v. Commonwealth,

17 Va. App. 188, 190, 436 S.E.2d 284, 285 (1993).   Thus, the

prior convictions were admissible into evidence in order to

satisfy required elements of proof.    See Pittman v. Commonwealth,

17 Va. App. 33, 35, 434 S.E.2d 694, 696 (1993).

     For the foregoing reasons, we affirm the judgment of the

trial court.

                                               Affirmed.




                               - 3 -